Citation Nr: 9902854	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease status post laminectomy and excision of herniated 
disc at L4-5, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for chronic 
cervical myalgia, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased evaluation for chondromalacia 
of the right patella, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
May 1989.  

This appeal arose from a  December 1990 rating decision by 
the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania Regional Office (RO).  The RO granted the 
veteran's claims for entitlement to service connection for 
lumbar disc disease, evaluated as 10 percent disabling, a 
cervical spine disorder, evaluated as noncompensable, and a 
right knee disorder, evaluated as 10 percent disabling.  The 
veteran requested higher disability evaluations.  

In April 1992 the veteran testified at a personal hearing at 
the RO.  

In November 1992 the RO increased the evaluation for lumbar 
disc disease to 20 percent and the evaluation for the 
veterans cervical spine disorder to 10 percent.  The 10 
percent evaluation for the right knee disorder was continued.  

In May 1995 the Board of Veterans Appeals (Board) issued a 
remand for further evidentiary development including 
additional treatment records and a VA examination.  That 
development was completed.  



In December 1997 the RO increased the evaluation for the 
cervical spine disorder to 20 percent.  The other evaluations 
were continued.  The disabilities at that time were described 
as lumbar disc disease, status post laminectomy and excision 
of a herniated disc at L4-5, chronic cervical myalgia, and 
chondromalacia of the right patella.  

The case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Lumbar disc disease with status post laminectomy and 
excision of herniated disc at L4-5 is productive of not more 
than moderate impairment.  

2.  Chronic cervical myalgia is productive of not more than 
moderate impairment.  

3.  Chondromalacia of the right patella is productive of not 
more than slight impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbar disc disease with status post laminectomy and 
excision of herniated disc at L4-5 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for chronic cervical myalgia have not been met. 38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 
(1998).  




3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right patella have not been met. 
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Plate 
II, Diagnostic Code 5257 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veterans service records show evaluation and treatment 
in 1988 and 1989 for complaints of back, neck, and knee pain.  
She had stiffness and tenderness of the back and neck.  She 
also complained of symptoms including numbness in the legs 
behind the knees, and numbness and pain in the shoulders and 
arms.  Sensory and motor examinations of the back and neck 
were overwhelmingly negative.  There were findings of 
hyperesthesias in the C7-8 distribution in September 1988.  
She consistently had full range of motion but there were some 
complaints of pain or stiffness.  She also complained of 
diffuse tenderness to palpation.  X-rays showed narrowing of 
the L4-5 disc space with retrolisthesis of L4 on L5 and a 
mild dextroscoliotic curve consistent with minimal 
degenerative disc disease.  X-rays of the cervical spine were 
unremarkable.  The diagnoses or assessments included back and 
neck pain of uncertain etiology, chronic pain and 
degenerative joint disease of the back. 

With regard to the knee, the findings predominantly included 
pain to palpation and crepitus or clicking.  Patellar 
compression was positive.  There was some evidence of 
effusion in 1988 but subsequently there was no evidence of 
effusion or edema.  There was no indication of limitation of 
motion, locking, instability or laxity.  Diagnoses included 
knee pain of uncertain etiology and chrondromalacia patella.  
X-rays of the right knee were unremarkable.  The veteran was 
found to be unfit because of neck and back pain of uncertain 
etiology and right knee pain.  

After discharge, the veteran was hospitalized at a VA 
Hospital for approximately a week in July and August 1989 for 
rehabilitation after an exacerbation of chronic cervical, low 
back and right knee pain.  X-rays of the cervical and lumbar 
spine reportedly showed only minimal degenerative changes and 
right knee x-rays were within normal limits.  By history 
extensive orthopedic and neurological workup had been 
negative.  Examination was negative except for discomfort 
upon reaching terminal range of cervical rotation, lateral 
bending, and extension; discomfort on lumbar forward bending, 
lateral bending and rotation to the left, and tenderness to 
pressure; and tenderness to pressure on the right knee.  

A magnetic resonance imaging (MRI) test from September 1989 
found disc herniations at L4-5 and L5-S1.  A bone scan was 
normal.  A computed tomography (CT) scan in October 1989 
showed a disc herniation at L4-5 and a bulging disc at L3-4.  
A lumbar myelogram the same month showed a disc herniation at 
L4-5 with nerve root edema.  A nerve conduction study (NCS)/ 
electromyogram (EMG) was taken in October 1989 based on 
complaints of pain in the left buttock radiating to the leg 
and ankle, with numbness of the left leg.  The NCS/EMG was 
negative.  

The veteran underwent a laminectomy at L4-5 for excision of a 
herniated disc in November 1989.  A letter from an 
orthopedist dated in March 1990 noted that she had apparently 
recovered by February 1990 and although she still had some 
discomfort, she was released to return to work.  

The veteran underwent a VA examination in August 1990.  She 
reported constant leg, neck and back pain with pain to the 
legs, the shoulders, and the intrascapular regions.  She 
reported some relief while walking and lying down.  Neck 
range of motion was full in all directions.  Forward flexion 
of the back was to 50 degrees.  Extension was to 20 degrees.  
Lateral bending was to 30 degrees bilaterally.  Knee range of 
motion was from full extension to 125 degrees flexion 
bilaterally.  There was diffuse pain from the neck to the 
lumbosacral region.  There were also several areas of 
tenderness to deep pressure especially in the cervical spine, 
the right L5 region, and the intrascapular and suprascapular 
regions.  Strength and sensation were good.  There was normal 
range of knee motion with no deformity or ligamentous laxity.  

The diagnosis was status post traumatic injury to the right 
knee, history of chronic pain of the whole back and both 
knees, especially the right knee, and status post L4-5 
laminectomy.  

VA treatment records from 1991 show treatment for low back 
pain and cervical with radicular components and knee pain.  
X-rays of the cervical spine dated in August 1991 showed 
very minimal C6 vertebral body osteoarthritis.  The 
cervical spine was otherwise normal.  X-rays of the right 
knee were negative.  X-rays of the lumbosacral spine were 
suggestive of disc degeneration at L4-5 and L5-S1.  An 
orthopedic examination found the knee to be completely 
normal.  There was full flexion of the neck.  Right and left 
rotation were near full.  Extension was three-quarters full.  
Motor strength and sensation were normal.  The impression was 
mild degenerative joint disease. 

The veteran submitted private medical and chiropractic 
reports from 1991 and 1992.  A report from January 1991 notes 
that X-rays showed narrowing at C4, C5, C5-6, and C6-7.  The 
assessment was degenerative joint disease of the cervical 
spine.  

A report from September 1991 noted treatment for cervical 
pain, described as a tight sensation  with occasional 
radiation down the arm.  The veteran also complained of low 
back pain aggravated by activity and certain postures such as 
bending.  Prior studies were reported to show only arthritis.  
Examination showed motion approaching normal limits with some 
increase in pain, especially on left rotation.  There was no 
visible atrophy or deformity.  Manual muscle testing was 
normal.  Sensory examination and reflexes were unremarkable.  
The impression was cervical arthritis and previous back pain 
history requiring status post L4-5 laminectomy and 
diskectomy.  

As of April 1992, the veterans symptoms were reportedly 
worsening.  Despite surgery in November 1989, she had 
cervical and lower back pain with radicular pain and pain 
with normal activities including standing and working.  




Another report from April 1992 shows treatment for shoulder 
and arm complaints.  The assessment was overuse syndrome of 
the right shoulder and right arm pain.  The veteran was also 
seen for bilateral cervical muscle tenderness with normal 
range of motion.  She reported to her doctor that x-rays 
showed arthritis.  The assessment was degenerative joint 
disease and arthritis.  Elavil was prescribed for chronic 
pain.  

The veteran testified at a hearing at the RO in April 1992.  
She reported pain in her neck to her shoulder, from her back 
just above her waist to her hips, and in her knee.  She 
reported that the back pain was improved after her last 
surgery but had recurred.  She testified that her neck was 
very tight and that she had difficulty moving her neck.  She 
reported pain in the knee with walking and in the back with 
sitting.  

The veteran testified as to her restrictions from her 
disabilities.  She described seeing a number of doctors and a 
chiropractor for manipulations of her neck and back, and 
noted that she would wear a back brace.  She stated that 
massage alleviated her neck symptoms temporarily.  She 
testified that she worked in a mill requiring repetitive 
lifting, and that while she was always in pain, she could 
perform her job.  

A VA examination was performed in May 1992.  The veteran 
reported low back and cervical pain with radicular 
components.  By history the low back surgery of November 1989 
was minimally successful.  She also reported carpal tunnel 
surgery in 1986.  X-rays reportedly showed mild degenerative 
joint disease of the cervical spine with some decrease in 
joint spaces.  The x-rays of the lumbar spine were reportedly 
negative.  Examination showed no radicular findings.  The 
assessment was chronic low back pain without radicular 
findings and mild cervical arthritis with joint space 
narrowing.  


In an August 1992 letter a private chiropractor reported that 
he had been treated the veteran since 1983 for cervical and 
lower back pain.  He noted that her pain continued to worsen 
and persistently caused her disability to increase.  Normal 
activities such as standing on concrete floors and work 
exacerbated her condition.  It was the opinion of the 
chiropractor that the appellant continued to suffer 
deterioration of her cervical and lumbar disabilities.

A repeat examination was conducted in October 1992.  The 
veteran reported constant sharp pain in the neck with spasm 
and radiation into the right arm, and sharp low back pain and 
spasm with radiation to the right leg to below the calf.  She 
reported use of compresses and rest for mild relief.  She 
also reported that her knee felt swollen and claimed clicking 
of the knee and locking during driving, but she denied giving 
way and problems navigating stairs. 

The veteran was found to have slight flexion of the cervical 
spine and loss of lumbar lordosis.  There was no fixed 
deformity.  There was normal musculature and no spasm was 
noted.  She had 45 degrees of cervical flexion and 50 degrees 
of extension.  Lateral flexion was to 30 degrees bilaterally.  
Rotation appeared to have been to 80 degrees bilaterally. 
Lumbar flexion was accomplished to 12 inches from the floor.  
Extension was to 30 degrees.  Lateral flexion was to 30 
degrees bilaterally.  Rotation was to between 50 and 60 
degrees bilaterally.  

The veteran had difficulty lying supine and changing to an 
upright position.  There was no sensory or motor deficit.  
There appeared to have been a positive cross over straight 
leg raising test.  The assessment was neck pain with 
radiographic evidence of mild cervical spine degenerative 
joint disease, low back pain status post L4-5 
laminectomy/diskectomy and mild degenerative joint disease, 
and right knee pain.  

With regard to the knee there was no effusion.  There was 
tenderness over the right lateral joint line.  Other testing 
was negative.  The knee was stable.  Range of motion was from 
0 degrees of extension to 120 degrees of flexion.  The 
assessment was right knee pain, probable patellofemoral pain.

Private medical records show that the veteran underwent 
treatment for cervical and lumbar symptoms in 1993 and 1994.  
The primary treatment was for cervical spasm.  In May 1994 
the veteran complained of constant paracervical spasm.  She 
was taking Lodine with some relief.  An orthopedic doctor was 
recommended in October 1994 for back complaints.  

VA treatment records showed that the veteran was admitted in 
October 1994 for rehabilitation for exacerbation of low back 
pain and pain radiating to the left buttock and leg after a 
prior diskectomy.  She reported that she had been able to 
work but had had increasing pain for about a month.  MRI and 
CT myelogram showed left sided disc material at L4-5.  

The veteran underwent laminectomy and diskectomy surgery in 
November 1994.  After the surgery, physical therapy records 
showed that she was having mild to moderate pain.  She had 
decreased but functional motion.  She had a good gait and 
independent ambulation without devices.  

In April 1995 the veteran reported that her leg pain was 
gone.  However she reported neck pain (albeit improved) 
going to her index finger and shoulder pain.  There was 
hypesthesia in the right C6-7 distribution.  In July 1995 she 
reported intermittent leg pain.  During that visit it was 
noted that she had a known C5-6 and C6-7 disc rupture and 
complained of neck and shoulder pain.  The assessment was 
cervical and lumbar spondylolysis.  

VA examinations were conducted in April 1997.  On the VA 
orthopedic examination, the veteran reported that her neck 
and back pain had increased while her knee remained 
essentially stable.  She reported that she had been having 
constant neck pain with radiation of pain to the shoulders 
and arms.  She related that she did have some relief from 
some of her low back symptoms after her November 1994 
revision decompression and diskectomy at L4-5.  However she 
complained of current constant low back pain with radiation 
into her gluteal regions and legs.  


There were no reported bladder or bowel symptoms associated 
with her spine.  The veteran also complained of pain in the 
right knee but she denied any history of catching or locking, 
or of significant instability.  She told the examiner that 
she would occasionally take Motrin for relief of her symptoms 
or Darvocet when her symptoms were aggravated.  

On examination the veteran walked with a somewhat crouched 
gait.  Her cervical spine motion was measured with a 
goniometer.  Forward flexion was to 30 degrees.  Extension 
was to 15 degrees.  Lateral bending was to 15 degrees on the 
right and to 20 degrees on the left.  She could turn her head 
25 degrees to the right and to 30 degrees to the left.  There 
was pain noted on all extremes of motion.  

Lumbar spine motion was also measured with a goniometer.  
Forward flexion was to 60 degrees.  Extension was to 15 
degrees.  Lateral bending was to 30 degrees on the right and 
40 degrees on the left.  There was a well healed scar over 
the L4-5 region.  There was minimal tenderness to palpation 
at L4-5.  There was no erythema or fluctuance.  There was no 
tenderness to palpation of the neck.  There was some 
paraspinous discomfort to palpation.  

On motor examination there was 5/5 strength of the deltoids, 
biceps, triceps, wrist flexors and extensors, finger flexors 
and extensors, and intrinsic upper extremities muscles 
bilaterally.  There was no evidence of motor deficit.  
Sensation was intact to soft touch and to pinprick in all of 
the major dermatomes of the upper extremities without any 
deficits noted.  

On examination of the lower extremities there was 5/5 
strength in the hip flexors, abductors, and adductors, the 
quadriceps, gastrocnemius, anterior tibialis, EHL and FHL 
bilaterally without any evidence of motor deficit.  Sensation 
was intact in all major dermatomes to soft touch and pinprick 
without any deficits noted.  There was a negative straight 
leg raise bilaterally and negative clonus.  Babinskis were 
down-going bilaterally.  There was no Hoffmans sign or other 
upper motor neuron findings in the upper extremities.  Deep 
tendon reflexes were 3+ and symmetric at the biceps, triceps, 
brachioradialis, patella tendon, and Achilles.  

Examination of the right knee showed no effusion.  Range of 
motion was measured with a goniometer from full extension, 
which is considered zero, to 120 degrees.  There was a 
negative Lachman test and a negative posterior drawer test.  
The knee was stable to valgus-varus stress both at full 
extension and at 30 degrees of flexion.  There was no medial 
joint line tenderness or lateral joint line tenderness.  
There was slight patellar apprehension with minimal patellar 
tilt.  There was a negative McMurray test with no sign of 
quadriceps atrophy.  

Anterior posterior lateral and oblique views of the cervical 
spine revealed normal cervical lordosis.  There were some 
degenerative changes and disc height narrowing at C6-7.  
Radiographs of the lumbosacral spine revealed some joint 
space narrowing both at the L4-5 disc level as well as the 
L5-S1 level. There was grade 1 spondylolisthesis of L5 on S1 
and anterior osteophytes at the L4-5 and L5-S1 levels.  There 
was evidence of the prior laminectomy at L4-5.  Weight 
bearing anteroposteriorly and lateral radiographs of the 
right knee as well as a merchant file of the right knee were 
essentially unremarkable with no evidence of fracture, 
subluxation or degenerative disease.  

The assessment was that the veterans neck and bilateral 
shoulder pathology was related to the cervical disc at C6-7.  
It was noted that surgery was being considered for that disc.  
The doctor wrote that it did appear to be somewhat limiting 
for her, causing her significant discomfort, although she did 
obtain some relief from medications.  According to the 
examiner she exhibited no significant motor or sensory 
deficits of the bilateral upper extremities and the major 
dermatomal distributions of the cervical spine.  

The examiner also noted that the veteran had chronic low back 
pain consistent with mechanical low back pain or a failed low 
back syndrome.  This was felt to somewhat limit her 
activities and to make her activities of daily living more 
difficult.  However, she was noted to be able to work part 
time involving prolonged standing.  She was noted to be 
ambulatory without assistive devices.  She lived alone and 
was able to take care of herself.  

As for the veterans knee, the objective findings were 
unremarkable as were the radiographic findings.  The examiner 
felt that she may have patella-femoral chondromalacia.  
However, it was unlikely that this was causing her any 
significant problems with activities of everyday living or 
causing her other functional deficits.  

The veteran also underwent a VA neurosurgery examination in 
April 1997.  Her past medical records were reviewed.  The 
examiner was the surgeon who performed her lumbar laminectomy 
and diskectomy.  

The veteran reportedly was not working.  She had a number of 
subjective complaints related to her neck, low back and knee.  
She reported constant sharp neck pain in the paraspinous 
region, neck swelling, headaches, and right arm and shoulder 
pain.  Laying flat reportedly would help relieve her neck 
pain.  The veteran described intermittent pain around the 
shoulder joint and right arm numbness with no alleviating or 
aggravating factors.  She described a tingling sensation 
approximating the C8, T1 and ulnar distribution that would 
come and go.  There was no progressive muscular weakness or 
sensory loss.  

The veteran described her low back pain as constant and 
sharp.  The affected area was on the right, around the right 
sacroiliac joint.  She also complained of right leg pain 
radiating in a sciatic distribution, starting from her back 
and buttock.  She described her level of pain as medium.  
The pain was reportedly partially alleviated by bed rest or 
lying flat.  She reported that activities would exacerbate 
her back pain.  There was no report of progressive weakness 
or numbness in her legs and no bladder or bowel symptoms.  

On examination the veteran appeared healthy and she was in no 
acute distress.  She appeared quite stiff and she moved 
slowly and purposefully. Her general examination was 
relatively benign.  Cervical flexion was to 40 degrees.  
Extension and lateral flexion were to 10 degrees.  There was 
moderate paravertebral muscle spasm, but no specific bony 
tenderness to palpation.  Lumbar flexion was to 60 degrees 
before it was limited due to pain.  Extension and lateral 
flexion were performed to 15 degrees.  Her L4-5 skin incision 
was well healed and there was no specific bony tenderness to 
palpation over the spine.  

There was tenderness at the right sacroiliac joint region to 
direct palpation.  The right knee had no demonstrable 
instability.  There was a negative drawer sign.  

Neurologically, sensorium and cranial nerves were grossly 
intact.  Motor testing demonstrated normal upper and lower 
muscle strength, bulk, and tone.  She was able to walk on her 
heels and toes without difficulty.  Sensory testing 
demonstrated intact sensation to pinprick.  There was a 
suggestion of hypesthesia on the right in the L5 
distribution.  Cerebellar functions were normal.  Reflexes 
were 2 to 3+ in the upper and lower extremities. There was no 
evidence of upper motor neuron findings.  Patrick and Fabere 
test of hip joint function were normal.  Straight leg raising 
was negative bilaterally.  

The examiner reviewed radiographic reports and the studies 
themselves.  According to the examiner, the key studies were 
from August 1991.  These showed degenerative changes in the 
cervical spine at C5-6, and degenerative changes of the 
lumbar spine at L4-5.  A right knee study was read as being 
normal.  In March 1995 a cervical spine MRI was performed. 
This demonstrated a cervical disc rupture on the right at C5-
6 and C6-7.  In Sept 1995 she underwent repeat cervical, 
lumbar, and knee films.  The cervical spine films 
demonstrated degenerative changes at C5-6 and C6-7.  

The lumbar films demonstrated degenerative changes and the 
loss of disc height at L4-5.  The right knee films were again 
read as normal.  A lumbar myelogram and post myelographic CT 
scan were performed in 1994 prior to her surgery.  These 
demonstrated either a facet synovial cyst or a 
pseudomeningocele on the right at L1.  There was no evidence 
of a tumor.  There was also evidence of a recurrent disc 
rupture on the right at L4-5 for which surgery was performed.  

The assessment was cervical spondylosis with disc rupture at 
C5-6 and C6-7 on the right, lumbar spondylosis with 
degenerative changes at L4-5, and status post L4-5 
laminectomy and diskectomy times two.  

The examiner noted that he was a specialist in neurosurgery 
with a secondary appointment in orthopedic surgery.  He 
reviewed the veterans files and her radiographs.  She did 
not have a tumor at L1.  There was a benign collection of 
fluid originating either from the covering of the nerve root 
or spine canal or possibly from the facet cyst.  The doctor 
noted that he had addressed her medical history, subjective 
complaints and objective findings.  The doctor was of the 
opinion that her musculoskeletal and neurologic impairment 
was partial and probably permanent.  She had no incontinence 
of bladder or bowel function.  She was found to have 90 
percent function in her arms, 50 percent function in her 
lower back, and 75 percent function in her right leg.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  In determining the disability evaluation, VA must 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and explain  the reasons and bases used to support its 
conclusion.  Schafrath.  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1.  

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  If a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail the report must be 
returned as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  




While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function is expected in all 
instances.  38 C.F.R. § 4.21.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Anatomical range of knee motion according to VA regulations 
is 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  A moderate case is to be rated 
20 percent disabling.  For a slight case a 10 percent rating 
is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees only warrants 
a 0 percent rating.  When flexion is limited to 45 degrees a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees only warrants 
a 0 percent rating.  When extension is limited to 10 degrees, 
a 10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 30 percent evaluation may be assigned for favorable 
ankylosis of a knee in favorable angle in full extension, or 
in slight flexion between o degrees and 10 degrees.  
38 C.F.R. § 4.71(a); Diagnostic Code 5256.

A 10 percent evaluation may be assigned for nonunion of a 
tibia and fibula with slight knee or ankle disability, 20 
percent for moderate knee or ankle disability, and 30 percent 
with marked knee or ankle disability.  38 C.F.R. § 4.71(a); 
Diagnostic Code 5262.

Severe limitation of cervical spine motion is rated 30 
percent disabling.  Moderate limitation of motion warrants a 
20 percent evaluation.  Slight limitation of motion is rated 
as 10 percent disabling.  38 C.F.R. § 4.71a; Diagnostic Code 
5290.  

A 30 percent evaluation may be assigned for favorable 
ankylosis of the cervical spine.  38 C.F.R. § 4.71a; 
Diagnostic Code 5287.

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  A 40 percent rating is 
reserved for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

A pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  In the case of severe 
intervertebral disc syndrome with recurring attacks from 
which there is intermittent relief, a 40 percent rating is 
appropriate.  A moderate case of recurrent attacks is rated 
20 percent disabling.  A mild case is appropriately rated 10  
percent disabling.  Postoperative, cured intervertebral disc 
syndrome is rated 0 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The VA Schedule for Rating Disabilities provides a 40 percent 
rating for severe lumbosacral strain as indicated by severe 
listing of the entire spine, positive Goldthwaites sign, 
osteoarthritis changes and narrowing of the joint spaces.  
38 C.F.R. § 4.71(a), Diagnostic Code 5295.  Lumbosacral 
strain manifested by muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in standing 
position warrants a 20 percent evaluation.  

Lumbosacral strain manifested by characteristic pain on 
motion warrant a 10 percent evaluation.  Id.


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that her claims 
are well grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purposes of adjudicating the veterans 
claims; no further assistance to the veteran in developing 
the facts pertinent to her claims is required to comply with 
the duty to assist her as mandated by 38 U.S.C.A. § 5107(a).  

The Board notes that the primary considerations in an 
increased evaluation claim are what diagnostic code or codes 
should be used to evaluate the disability and what the 
pertinent evidence shows about the nature and frequency of 
symptoms.  As noted above where a diagnosed disability has 
specific diagnostic criteria those criteria should be 
applied.  If there is no specific diagnostic code that 
applies, rating may be performed by analogy.  If there are 
multiple diagnostic codes that are potentially applicable, 
the method of rating resulting in the highest possible 
evaluation will be used.  

As set forth in 38 C.F.R. § 4.21, coordination of rating with 
impairment of function is expected in all instances.  All 
disabilities must be fully evaluated.  To that end, multiple 
ratings for symptoms of a single disabling condition are 
permitted.  However, symptomatology listed as criteria under 
one diagnostic code cannot be duplicative of, or overlap, the 
symptomatology listed as criteria under another diagnostic 
code.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

With regard to the evidence to be considered the Court has 
held that where an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When a veteran alleges that she suffers pain due to a service 
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
VA must utilize its regulations including 38 C.F.R. § 4.10, 
4.40, 4.45, and 4.59 which pertain to consideration of 
functional impairment.  DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Lumbar disc disease status post 
laminectomy and excision of herniated 
disc at L4-5

The veterans lumbar spine disability consists of lumbar disc 
disease with residuals of a laminectomy with excision of a 
herniated disc at L4-5.  The disability is manifested 
primarily by back pain and limitation of motion.  Her 
symptoms were worse prior to her two back surgeries.  As 
noted above, prior to her November 1994 diskectomy she was 
having severe pain and she walked bent over.  She had 
difficulty placing weight on her left lower extremity.  After 
the surgery, physical therapy records showed that she was 
having mild to moderate pain.  She had decreased but 
functional motion.  She had a good gait and independent 
ambulation without devices.  

The VA neurosurgery evaluation resulted in an appraisal that 
the veteran had lost about 50 percent of the use of her 
lumbosacral spine.  On the April 1997 orthopedic examination, 
the veteran had flexion of 60 degrees, extension of 15 
degrees, right lateral bending of 30 degrees, and left 
lateral bending of 40 degrees.  On the April 1997 
neurosurgery examination, flexion was to 60 degrees (limited 
by pain).  Extension and lateral flexion were to 15 degrees.  
There was also some conflicting evidence of neurological 
changes in the lower extremity.  The neurosurgery evaluation 
noted a suggestion of hypesthesias.  The orthopedic 
examination found no neurological abnormality and the 
straight leg raising test was negative. 

The veteran is rated as 20 percent disabled for her low back 
disability under diagnostic code 5293, for intervertebral 
disc syndrome.  The 20 percent evaluation contemplates not 
more than moderate disablement.

The VA office of General has determined that the diagnostic 
code 5293 (pertaining to intervertebral disc syndrome) 
contemplates limitation of motion and therefore DeLuca and 
all regulations pertaining to functional limitation apply 
when utilizing the diagnostic code.  VAOPGCPREC 36-97 (O.G.C. 
Prec. 36-97).  A corollary of the decision is that ratings 
cannot be assigned for both limitation of motion and 
intervertebral disc syndrome without violating the 
prohibition against pyramiding of ratings because 
intervertebral disc syndrome has been found to implicate 
limitation of motion.  

In the judgment of the Board, the veterans limitation of 
lumbar motion is moderate in degree.  Limitation of motion is 
more than slight given the ranges of motion recorded on 
examination and considering the fact that the veteran 
complained of regular pain and exhibited painful limitation 
of motion on examination.  However, given the ranges of 
motion that the veteran was still capable of and the other 
examination findings, her motion is not appropriately 
characterized as severely limited -- even considering 
functional limitation due to pain as well as the effect of 
the veterans service connected disabilities on her everyday 
activities.  See DeLuca.  The rating assigned is consistent 
with the opinion of the VA neurosurgeon that the veteran has 
a 50 percent loss of use of her lumbar spine.  Accordingly, 
the maximum schedular evaluation of 40 percent for severe 
limitation of motion under diagnostic code 5292 is not 
warranted for the appellants low back disability.

While lumbosacral strain has not been diagnosed to account 
for the veterans symptomatology, the Board notes that the 
current 20 percent evaluation under diagnostic code 5295 for 
lumbosacral strain contemplates moderate impairment.  The 
maximum schedular evaluation of 40 percent requires severe 
disablement manifested by severe listing of the entire spine, 
positive Goldthwaites sign, osteoarthritis changes and 
narrowing of the joint spaces.  The above clinical findings 
have not been reported on examinations to date.  Accordingly, 
no basis exists upon which to predicate a grant of 
entitlement to an increased evaluation for the appellants 
low back disability under the criteria for lumbosacral 
strain.


Evaluating the service connected disability as intervertebral 
disc syndrome does not result in a higher evaluation.  The 
veteran has no more than moderate symptoms and impairment, 
and a 20 percent rating  the rating currently assigned -- is 
consistent with a moderate case.  The Board feels that there 
is enough evidence of record to substantiate that he has 
moderate residuals of intervertebral disc syndrome.  He 
underwent diskectomy operations and there is some evidence of 
recurrent attacks of moderate symptoms including hypesthesia 
or numbness in the buttock and lower extremity.  

However, to warrant a higher rating of 40 percent to 60 
percent the veteran would have to show a severe or pronounced 
case.  A severe case must not only be severe qualitatively 
but must be manifested by recurrent attacks with only 
intermittent relief.  For pronounced impairment, there must 
be persistent symptoms from which there is little 
intermittent relief or less relief than from symptoms of a 
severe case.  

The veterans physical findings are not severe, even 
construing the facts liberally and taking into consideration 
pain and other functional limitation.  See, DeLuca.  While 
the veteran reports constant back pain, the evidence does not 
suggest severe residuals of the prior disc surgeries.  There 
has been no showing of severe sciatic type symptoms.  No 
sensory abnormality of the lower extremity was noted on the 
VA orthopedic examination.  There were no absent reflexes or 
motor changes.  Only a suggestion of some hypesthesia was 
shown on the VA neurosurgery evaluation.  In the absence of 
some medical evidence that the veteran has a severe or 
pronounced case, described as such, or corroboration with 
severe to pronounced sciatic-type symptoms with intermittent 
relief to little intermittent relief, the Board cannot 
conclude that the service connected disability is more than 
moderate and an increased evaluation cannot be assigned.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
rating.  

Furthermore, the Board recognizes there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain or movement of the 
veterans joints.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A review of the medical evidence of record shows no objective 
evidence of the factors mentioned above to warrant a 
disability evaluation higher than 20 percent.  Again, the 
Board notes that on VA examination the veteran was noted to 
have chronic low back pain consistent with mechanical low 
back pain or a failed  low back syndrome felt to somewhat 
limit activities and make activities more difficult.  
Nevertheless, the appellant was found able to engage in part-
time employment involving prolonged standing.  This clinical 
picture is not consistent with severe impairment of the low 
back upon which to predicate a grant of a 40 percent 
evaluation with application of 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board finds that the evidentiary record does not support 
a grant of entitlement to an increased evaluation for lumbar 
disc disease status post laminectomy and excision of 
herniated disc at L4-5, with application of pertinent 
governing criteria.  

Cervical spine myalgia

Turning to the veterans claim for entitlement to an 
increased evaluation for cervical myalgia, the cervical spine 
disability consists of one or more ruptured cervical discs 
and degenerative changes.  The disability is manifested 
primarily by neck pain and spasm, and limitation of motion.  
She has also complained of pain in the shoulders and arms.  

In the past the veteran has been treated for constant and 
severe cervical spasm and pain.  She has complained of 
shoulder and upper extremity pain.  In 1995 hypesthesias in 
the C6-7 distribution were noted during VA treatment.  


However, on the April 1997 orthopedic examination, the 
veteran had flexion of 30 degrees, extension of 15 degrees, 
right lateral bending of 15 degrees, left lateral bending of 
20 degrees, right rotation to 25 degrees, and left rotation 
to 30 degrees.  There was some pain on all extremes of 
motion.  There was no tenderness to palpation but there was 
some discomfort.  Neurological examination was unremarkable.  
No sensory or motor deficits were noted.  

On the April 1997 neurosurgery examination, flexion was to 40 
degrees.  Extension and lateral flexion were to 10 degrees. 
There was moderate muscle spasm but no specific bony 
tenderness to palpation.  Neurological examination was 
grossly intact.  There was normal muscle bulk, strength and 
tone.  

Based on these findings the Board concludes that rating the 
veterans cervical spine disability requires consideration of 
the provisions pertaining to intervertebral disc syndrome 
(because of the herniated discs and complaints of upper 
extremity symptoms), and limitation of cervical motion.  
Multiple ratings cannot be assigned because, as previously 
noted, intervertebral disc syndrome has been found to 
implicate limitation of motion. 

In the judgment of the Board, the veterans limitation of 
cervical motion is moderate in degree.  The actual ranges 
show slight to moderate limitation but consideration was 
given to complaints of painful motion and findings of muscle 
spasm noted on examination.  See DeLuca.  The RO has rated 
the appellants disability of the cervical spine by analogy 
to moderate limitation of motion under diagnostic code 5290.  
The maximum schedular evaluation of 30 percent under this 
code is not warranted in the absence of severe limitation of 
motion.

A higher evaluation cannot be assigned by rating the 
disability under the criteria for intervertebral disc 
syndrome.  The veteran has moderate impairment and a 20 
percent rating  the rating currently assigned -- is 
consistent with a moderate case.  The Board feels that there 
is enough evidence of record to substantiate that the veteran 
has moderate residuals of intervertebral disc syndrome.  

An operation is contemplated for herniated discs that have 
been objectively verified.  However, there is little evidence 
that the veterans case is more than moderate.  No objective 
findings of neurological impairment of the upper extremities 
was found on the most recent VA examination.  The examiner 
estimated that the veteran had a 90 percent use of her arms 
and hands.  

To warrant a higher rating of 40 percent to 60 percent the 
veteran would have to show a severe or pronounced case.  A 
severe case, as noted above, must not only be severe 
qualitatively but must be manifested by recurrent attacks 
with only intermittent relief.  A pronounced case would be 
more severe than a severe case.  There must be persistent 
symptoms from which there is little intermittent relief or 
less relief than from symptoms of a severe case.  

While the veteran reports regular neck pain and upper 
extremity symptoms that come and go, even considering the 
evidence of pain and other functional impairment, the 
evidence does not suggest severe or pronounced disability and 
therefore a higher rating is not appropriate.  See DeLuca.  
There was at most moderate limitation of neck motion 
(considering complaints of pain and muscle spasm) and there 
were no neurological deficits noted.  There was certainly no 
assessment of current severe disability of the neck and upper 
extremities.  In the absence of some medical evidence that 
the veteran has a severe or pronounced case, described as 
such, or corroboration with severe to pronounced neurological 
symptoms with only intermittent relief to little intermittent 
relief, the Board cannot conclude that the veterans cervical 
intervertebral disc syndrome is more than moderate and an 
increased evaluation cannot be assigned.  

There is no evidence of ankylosis of the cervical spine to 
warrant consideration of a higher evaluation under diagnostic 
code 5287.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
rating.  

Furthermore, the Board recognizes there are situations in 
which the application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain or movement of the 
veterans joints.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In summary, the Board concludes that the cervical spine 
disorder is currently properly evaluated and the criteria for 
a higher evaluation have not been met.  

Chondromalacia of the right patella

Turning to the claim for an increased evaluation for a knee 
disorder, the veteran's knee disability is diagnosed as 
possible patellofemoral chrondromalacia.  Radiographic 
findings have been unremarkable.  The disability is 
manifested primarily by subjective complaints of pain.  The 
VA orthopedic examination in April 1998 found full range 
of motion objectively measured by goniometer as 0 degrees to 
120 degrees.  All tests were negative.  There was no 
instability.  There was slight patellar apprehension.  It was 
felt that it was unlikely that the knee disability was 
causing any significant problems with activities of daily 
living or causing any other functional deficits.  

Based on these findings the Board concludes that rating the 
veterans knee disability requires consideration of the 
provisions pertaining to limitation of knee flexion or 
extension (Diagnostic Codes 5260 and 5261 and Plate II) and 
other impairment of the knees (Diagnostic Code 5257).  
Because of the veterans complaints and the diagnosis of 
possible chrondromalacia patella, diagnostic code 5258 was 
also considered.  

In the judgment of the Board, there is no objective 
limitation of knee motion.  However, it is observed that the 
veterans knee motion, while considered full by the 
examiner, is less than the full range of knee motion for VA 
purposes.  See 38 C.F.R. § 4.71, Plate II.  





However, even considering flexion to 120 degrees as limited, 
and even considering the veteran's subjective complaints of 
pain, her limitation of knee flexion is best very slight, and 
it does not even approach the degree of limitation of flexion 
required for a higher evaluation of 20 percent.  

A rating of 20 percent is not appropriate pursuant to 
Diagnostic Code 5258 because although there was some evidence 
of chrondromalacia patella, there is no evidence of actually 
dislocated semilunar cartilage and there is no objective 
evidence of frequent episodes of pain, locking and 
effusion into the joint.  

The RO assigned a 10 percent rating by analogy under 
Diagnostic Code 5257 (other disability of the knee, including 
subluxation or lateral instability).  While no subluxation or 
instability is shown on examination, the Board agrees that 
the veteran has a slightly disabling disorder of the knee and 
therefore a 10 percent rating is appropriate.  

A higher evaluation of 20 percent is not appropriate given 
the facts of record because, even considering pain and 
functional limitation, the veterans knee disability has not 
been shown to be moderate in degree.  See DeLuca.  The 
veteran may feel that she has moderately disabling symptoms 
but it is clearly the opinion of the VA examiner that there 
was little to no significant disability or functional 
impairment due to the knee disability.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
rating.  Furthermore, the Board recognizes there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 is warranted in order to evaluate the existence 
of any functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain or movement of the 
veterans joints.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  


However, in view of the Boards earlier noting of the VA 
examiners observations of the appellants right knee range 
of motion as full and overall impairment noted as minimal, 
the Board finds that the provisions of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 do not provide a basis for a higher rating.

The VA Office of General Counsel has issued a precedential 
opinion that assignment of multiple evaluations for 
limitation of knee motion (Diagnostic Codes 5260 and 5261) 
and for subluxation or lateral instability (under Diagnostic 
Code 5257) does not violate the prohibition against 
pyramiding in 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (O.G.C. 
Prec. 23-97).  As to this precedential opinion, the Board 
notes that radiographic studies of the right knee have been 
negative for arthritis, accordingly, a separate evaluation 
may not be considered with respect to qualifying limitation 
of motion under diagnostic codes 5260 or 5261.

Multiple ratings for the veterans knee disability are not 
available however.  There is no evidence of both limited 
motion and lateral instability or subluxation.  Likewise, the 
current medical evidence of record does not show, and the 
veteran has not otherwise complained of, ankylosis or 
malunion of the tibia or fibula.  As such, the provisions of 
diagnostic codes 5262 and 5256 are not for application and 
accordingly, an increased rating for the veterans right knee 
disability may not be assigned pursuant to these provisions.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  


ORDER

Entitlement to an increased evaluation for lumbar disc 
disease with status post laminectomy and diskectomy at L4-5 
is denied.  

Entitlement to an increased evaluation for chronic cervical 
myalgia is denied.  

Entitlement to an increased evaluation for chondromalacia of 
the right patella is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board. 
- 2 -
